Citation Nr: 0027358	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased evaluation for supraventricular 
tachycardia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active duty from October 1969 to April 1974.  

This matter arose from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted an increased rating of 10 
percent for the veteran's service-connected supraventricular 
tachycardia, previously rated as atrial fibrillation.  
Following the veteran's timely appeal, case was certified to 
the Board of Veterans' Appeals (Board) for resolution.

The Board notes that prior to being rated noncompensable, the 
veteran's condition was rated at 10 percent.  Presently, the 
veteran has indicated his disagreement not only with the 10 
percent rating but also with the decision of the RO not to 
assign an effective date which would result in an 
uninterrupted 10 percent rating since service.  The RO 
interpreted his assertion as a claim for an earlier effective 
date for the assignment of a 10 percent rating, including on 
the grounds of clear and unmistakable error in a prior rating 
decision.  In May 2000, the RO issued a decision in response 
to the veteran's assertion.  There has been no substantive 
appeal filed for that claim and thus it is not currently in 
appellate status, nor is it inextricably intertwined with the 
current claim for increase, and therefore it is not presently 
before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran has had a episodes of atrial fibrillation in 
the past but there is no episode of supraventricular 
tachycardia documented by electrocardiogram (EKG) or Holter 
monitor in the past year or at any time during the pendency 
of the claim.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
supraventricular tachycardia are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.31, 4.104, 
Diagnostic Code 7010 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual and Procedural Background

The veteran seeks an increased evaluation for his 
supraventricular tachycardia.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The 
Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
that the VA's duty to assist the veteran has been fulfilled 
in the development of this claim.  

Service medical records show that the veteran was 
hospitalized twice in service for atrial fibrillation.  He 
was instructed to treat the condition with digitalis.  
Service connection was granted for atrial fibrillation in an 
April 1975 rating decision, and a 10 percent rating was 
assigned as of the date of service separation.  A rating 
decision dated in March 1977 reduced the rating to 
noncompensable effective in June 1977.  The veteran's claim 
for a compensable evaluation was received at VA in September 
1998.  In January 1999, the RO granted an increased 
evaluation to 10 percent and recharacterized the disability 
as supraventricular tachycardia.  

Pertinent medical evidence includes a report of VA 
examination and statements from a private treating source.  
The veteran submitted three statements from his private 
physician dated in April 1988, April 1998, and July 1999.  
The physician stated in 1988 and 1999 that he had been 
treating the veteran, who was known to have cardiac 
arrhythmias with supraventricular tachycardia and 
hypertension, since 1982.  Episodes of supraventricular 
tachycardia with rapid ventricular rate were noted in 1982 
and 1984.  The doctor stated that he had been prescribing 
Lanoxin to be taken daily since 1982, and that Tenormin, also 
to be taken daily, was added in 1985.  In 1998, the physician 
stated that the veteran was now also taking Adalat and 
Valium.  On this combination of medications, the veteran was 
reportedly "quite stable for his heart condition." 

A December 1998 VA examination report reveals complaints of 
episodic fast heart rate occurring about once a month and 
lasting only a couple of seconds or beats and then converting 
spontaneously to normal rhythm.  He noted that his current 
job was not stressful and that he rarely had periods of 
tachycardia.  The heart condition reportedly did not effect 
his daily functioning.  The veteran's blood pressure was 
142/84 sitting, 140/80 standing, and 140/80 laying down.  A 
chest X-ray showed a normal size heart.  EKG was normal sinus 
rhythm with a sitting ventricular rate of 76 and a long lead 
II that also showed normal sinus rhythm with no 
irregularities noted.  The diagnoses were intermittent 
paroxysmal atrial tachycardia (PAT) and history of control 
with digitalis, now only episodic of about one time per 
month, lasting a couple of beats or seconds and spontaneously 
resolving, otherwise asymptomatic; and current active smoker 
since age 14.  

II. Analysis

In addition to the criteria noted earlier in this decision, 
the Board is required to consider the additional statutory 
and regulatory guidelines, as well as pertinent case law and 
VA internal guidelines, when evaluating a claim for an 
increased evaluation.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Prior to filing his claim for an increased evaluation in 
September 1998, the veteran was evaluated using the criteria 
for atrial fibrillation effective prior to January 12, 1998.  
By regulatory amendment effective January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 62 Fed. Reg. 65207-
65244 (1997).  The RO properly considered the revised 
regulations in evaluating the veteran's atrial fibrillation 
disability, and the rating decision on appeal reflects that 
the service-connected condition has been recharacterized to 
reflect updated language in the schedular criteria.  The 
veteran's supraventricular tachycardia is now evaluated as 10 
percent disabling under Diagnostic Code, 7010, effective from 
September 1998.  

Diagnostic Code 7010 provides for a 10 percent evaluation 
when there is permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by EKG or Holter monitor.  A 30 
percent rating is for application when there is paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by EKG or 
Holter monitor.  See 38 C.F.R. § 4.104, Diagnostic Code 7010 
(1999).

The Board notes that the veteran has a history of confirmed 
atrial fibrillation as noted in the private records and 
service medical records.  However, there is no evidence of 
any recent episodes of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by EKG or 
Holter monitor.  The VA examination indicates no paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by EKG or Holter monitor, as the veteran describes 
brief episodes that spontaneously resolve and last only a few 
seconds or less.  He has not had any documented episodes for 
many years.  Thus, he does not show more than four documented 
episodes per year and an increased evaluation is not 
warranted on this basis.  

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of sustained ventricular 
arrhythmias (Diagnostic Code 7011), cardiomyopathy 
(Diagnostic Code 7020), hypertensive heart disease 
(Diagnostic Code 7007), other heart disease, or the requisite 
elevated blood pressures (Diagnostic Code 7101), there is no 
basis for assignment of a rating in excess of the currently 
assigned evaluation under any other code provision.  See 
38 C.F.R. § 4.104, Diagnostic Codes 7000-7020 (1999).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 10 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The veteran has not indicated that he had lost 
any time at his present job due to his service-connected 
condition.  In fact, he has stated that his current job is 
not adversely affected by his supraventricular tachycardia.  
Also, the record does not indicate that he has had 
significant symptoms and treatment which would require him to 
stop work.  The current manifestations of this service-
connected heart condition remain under control with 
medication and it is uncontroverted that they do not limit 
his daily functioning.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In considering the veteran's claim for an increased rating, 
the Board has considered 



the doctrine of reasonable doubt, but as the preponderance of 
the evidence is against the claim, the rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for supraventricular 
tachycardia is denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

